Case 1:13-cr-20950-RNS Document 34 Entered on FLSD Docket 06/26/2020 Page 1 of 2



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,              )
   Plaintiff                              )
                                          )
   v.                                     ) Case Nos. 13-20416-CR-Scola, and
                                          ) 13-20950-CR-Scola
   Anibangel Molina,                      )
   Defendants.

                         Order on Compassionate Release
         Now before the Court is the Defendant Anibangel Molina’s motion for
  compassionate release. For the reasons set forth below, Molina’s motion (ECF
  No. 29) is denied.
         Molina pled guilty to conspiracy to commit wire fraud and criminal
  contempt, and the Court sentenced the Molina to 120 months in prison. He was
  the head of an international Ponzi scheme conspiracy that defrauded $3 million
  from over 50 victims. He promised victims high-interest checking accounts and
  investments that were insured by Lloyd’s Bank of London for up to $2 million.
  He used a fake Wall Street address; he never invested the victims’ money; and
  he used a fabricated counterfeit certification of insurance from Lloyd’s Bank of
  London with a fraudulent Florida Secretary of State seal. He profited significantly
  from the fraud. He also pled guilty to criminal contempt stemming from his
  absconding to Venezuela while out on bond. He remained a fugitive for over two
  years in Venezuela until March 16, 2016 when he surrendered and returned to
  the United States. He has been in custody since March 2016, and therefore he
  has served 51 of his 120-month prison sentence.
         Courts have repeatedly held that if an inmate has a chronic medical
  condition that has been identified by the Centers for Disease Control as elevating
  an inmate’s risk of becoming seriously ill from COVID-19, that condition may
  constitute “extraordinary and compelling reasons.” See, e.g., United States v.
  Oreste, Case No. 14-20349 (S.D. Fla. Apr. 6, 2020) (Scola, J.); United States v.
  Minor, Case No. 18-80152 (S.D. Fla. Apr. 17, 2020) (Middlebrooks, J.); United
  States v. Platten, Case No. 08-cr-80148 (S.D. Fla. Apr. 17, 2020) (Middlebrooks,
  J.); United States v. Nieves Suarez, Case No. 18-20175 (S.D. Fla. Apr. 20, 2020)
  (Cooke, J.). Molina’s motion for compassionate release cites his increased risk of
  severe illness due to his serious medical conditions and the coronavirus
  pandemic. Specifically, Molina has Guillain-Barre syndrome, a very serious
  autoimmune disease, and he also suffers from obesity and hypertension.
Case 1:13-cr-20950-RNS Document 34 Entered on FLSD Docket 06/26/2020 Page 2 of 2



  Although people with Guillain-Barre syndrome are more susceptible to
  contracting a severe case of Covid-19, Molina is currently in remission, and his
  condition does not appear to be acute. (ECF No. 30-2 at 3.)
          Regardless of whether his medical condition constitutes an “extraordinary
  and compelling reason,” Molina’s release is not appropriate because the § 3553
  factors weigh heavily against his release. Under the relevant Sentencing
  Guidelines Policy Statement, the Court “may reduce a term of imprisonment . . .
  if, after considering the factors set forth in 18 U.S.C. § 3553(a), to the extent they
  are applicable, the court determines that . . . extraordinary and compelling
  reasons warrant a reduction.” § 1B1.13. Here, Molina masterminded a very
  serious crime, a sophisticated scheme that caused great financial harm to
  multiple victims. His original sentencing guideline range was 168 to 210 months,
  and the Court varied far below the guideline range to avoid unwarranted
  sentencing disparities. The severity of the crime weighs heavily against his
  release after serving only 51 months. Crucially, rather than immediately
  accepting responsibility for his actions and showing remorse, he fled to
  Venezuela while on bond. He spent over two years as a free man before returning
  to the United States. In short, the applicable 18 U.S.C. § 3553(a) factors—such
  as the nature and circumstances of the offense, the history and characteristics
  of the offender, the need to ensure adequate punishment, deterrence, and
  community protection—do not warrant Molina’s release. Therefore, Molina’s
  motion is denied (ECF No. 29).

        Done and ordered at Miami, Florida, on June 25, 2020.

                                                ________________________________
                                                Robert N. Scola, Jr.
                                                United States District Judge
